Citation Nr: 1814617	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-15 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye condition, to include as secondary to service-connected diabetes mellitus, type 2 (DM2).  

2.  Entitlement to a disability rating in excess of 60 percent for nephropathy.  

3.  Entitlement to an effective date earlier than March 10, 2010 for the assignment of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2010 and June 2013 rating decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the case was transferred to the Board from the Los Angeles, California RO.  

During the pendency of this appeal, entitlement to service connection for a temporomandibular joint condition was granted by an April 2016 rating decision, thereby constituting a full grant of the benefits sought on appeal and thus, this issue is no longer in appellate status before the Board.

The issue of entitlement to a disability rating in excess of 60 percent for nephropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that Veteran does not have a current diagnosis of an eye disability for VA purposes during the appeal period.  

2.  The Veteran filed his initial claim for service connection for residuals of a concussion on July 6, 1970, which was denied by a December 1970 rating decision; he then requested a review of his claim and submitted additional evidence on February 22, 1971, which was denied by the RO in a March 1971 notice of the decision; the Veteran again requested a review of his claim and submitted additional evidence on November 8, 1972, which was denied by the RO in a November 1972 notice of the decision; although he filed an NOD with this rating decision on July 11, 1973 and a (statement of the case) SOC was issued on April 26, 1974, recharacterizing the issue as service connection for a nervous condition, the Veteran did not perfect his appeal on this claim by filing a timely substantive appeal.  

3.  The Veteran filed a claim for service connection for PTSD, on March 10, 2010, which was granted by a December 2010 rating decision and a 30 percent disability rating was awarded, effective March 10, 2010.  

4.  Prior to March 10, 2010, there was no pending, unadjudicated claim or petition to reopen the claim for service connection for a nervous condition or a psychiatric disorder of any sort.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for an eye disability, to include as secondary to service-connected DM2, are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

2.  The criteria are not met for an effective date earlier than March 10, 2010, for the award of service connection for PTSD.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.104, 3.155, 3.156, 3.157, 3.159, 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in May 2010 and May 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2017).

Analysis 

1.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).  Although the Veteran served in the Republic of Vietnam during the Vietnam war era and is presumed to have been exposed to an herbicide agent during that service, an unspecified eye disability is not included in the list of diseases which are deemed associated with herbicide exposure, under current VA law.  38 U.S.C. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus the presumptive regulations for diseases associated with herbicide exposure do not apply in this case.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The claim with therefore be analyzed on the basis of direct service connection.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The probative evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of an eye disability at any time during the pendency of his claim.  A October 2010 VA examination noted that funduscopic examination of the right and left eyes revealed retinopathy with findings of retinal hemorrhaging in both eyes.  The examiner noted that the Veteran's eye problem required an ophthalmology exam.  In a November 2010 VA eye examination, Veteran was diagnosed with DM2 without retinopathy, hyperopia unrelated to service and presbyopia unrelated to service.  Despite the October 2010 VA examination notation of retinopathy, the November 2010 VA examiner subsequently performed an ophthalmoscopic examination through dilated pupils, which revealed no signs of diabetic retinopathy.  

Hyperopia and presbyopia are refractive errors of the eye and are not diseases or injuries within in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303 (c), 4.9.  Hyperopia is defined as "that error of refraction in which rays of light entering the eye parallel to the optic axis are brought to a focus behind the retina, as a result of the eyeball being too short from front to back ... Called also farsightedness and hypermetropia."  See Dorland's Illustrated Medical Dictionary 884 (30th ed. 2003).  Presbyopia is defined as "hyperopia and impairment of vision due to advancing years or to old age."  See id. at 1503.  Presbyopia is a visual condition that becomes apparent especially in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation and inability to focus sharply for near vision.  McNeely v. Principi, 3 Vet. App. 357, 364 (1992). 

In a June 2013 VA examination, the examiner found that the Veteran has not been diagnosed with an eye condition, other than congenital or developmental errors of refraction.  He explained the Veteran showed no signs of diabetic retinopathy and normal age related lenticular changes in his lenses.  

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  Although the Board has considered the diagnoses near in time to the filing of the claims, considering all the probative evidence the Board finds that there were no diagnoses of an eye disability for VA compensation purposes during the appellate period.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Simply put, in the absence of proof of present disability, namely an eye disability for VA compensation purposes, there can be no valid claim.

The Board has considered the Veteran's lay statement that he will develop an eye disability due to his service-connected DM2.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran's statements indicate he does not currently have an eye disability.  However, as he claims an eye disability will develop due to his service-connected DM2, such constitutes a medical conclusion, which he is not competent to make as a lay person and thus these statements are afforded no probative value.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for an eye disability that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for an eye condition, to include as secondary to service-connected DM2 is denied.

2.  Earlier Effective Date 

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).  

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.202, 20.302, 20.1103.  

For an award based on receipt of new and material evidence, other than STRs, received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  The proper effective date for an award based on receipt of new and material evidence, other than STRs, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  

There is an exception to the general rule governing reopened claims.  In the limited instance in which the new and material evidence received comprises a supplemental report from the service department, in accordance with 38 C.F.R. § 3.156(c), the former decision (representing the denial of that claim) may be reconsidered de novo on the merits.  See Shipley v. Shinseki, 24 Vet. App. 458 (2011).

Revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective October 6, 2006.  38 C.F.R. § 3.156(c) was revised to establish clearer rules regarding reconsideration of decisions on the basis of newly-discovered service department records.  Effective on or after October 6, 2006, § 3.156(c) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  

Relevant service records as defined by 38 C.F.R. § 3.156(c) include:  (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).  

This provision does not apply to records that VA could not have obtained when deciding the claim because they did not exist when VA decided it, or because the claimant failed to provide sufficient information for VA to identify and obtain them for an official source.  38 C.F.R. § 3.156(c)(2).  An award made based all, or in part, on the newly-received service department records is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the general provisions of 38 C.F.R. § 3.156(a) (concerning petitions to reopen based on new and material evidence) applicable to a previously-decided claim.  38 C.F.R. § 3.156(c)(3).  Also, where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).  

After a careful review of the relevant evidence of record, the Board has determined, based upon the probative evidence of record, that an effective date prior to March 10, 2010, for the grant of service connection for PTSD is not warranted.  

The outcome of this claim rests on whether there was an earlier date of entitlement and an earlier date of claim, which did not have a final and binding disposition.  In this case, the Board observes that, prior to March 10, 2010, there was no pending, unadjudicated claim or petition to reopen the claim for service connection for PTSD or a psychiatric disability of any sort.  The Veteran filed his initial claim for service connection for residuals of a concussion on July 6, 1970, which was denied by a December 1970 rating decision.  He then requested a review of his claim and submitted additional evidence on February 22, 1971, which was denied by the RO in a March 1971 notice of the decision.  Subsequently, the Veteran requested a review of his claim and submitted additional evidence on November 8, 1972, which was denied by the RO in a November 1972 notice of the decision.  Although he filed an NOD with this rating decision on July 11, 1973 and an SOC was issued on April 26, 1974, recharacterizing the issue as service connection for concussion, nervous condition, the Veteran did not perfect his appeal on this claim by filing a timely substantive appeal.  

After the issuance of the April 1974 SOC, a letter was received from a private attorney on June 11, 1974, in which he stated that he now represented the Veteran in his appeal and requested a 90 day extension in which to file the substantive appeal.  The RO sent a letter in June 1974 acknowledging the attorney's letter and requesting additional action and information from the Veteran with respect to his current representation.  In an August 1974 statement, the Veteran inquired about his 90 day extension request.  A subsequent August 1974 letter from the RO indicated that the 90 day extension was granted.  In a December 1974 letter to the Veteran's attorney, the RO indicated that no action had been taken on the Veteran's hearing request and informed his attorney that a specific reason was required before a hearing could be provided.  This letter also informed the attorney that the Veteran's appeal may be continued by the submission of a VA form1-9, which was furnished to the Veteran with his April 1974 SOC.  Following the December 1974 letter, no substantive appeal, or statement that may be construed as a substantive appeal, was received.  See 38 C.F.R. § 19.116 (1974); see also 38 C.F.R. §§ 20.202, 20.302 (2017).  

The Veteran requested a review of his claims file in a March 1976 statement.  Thereafter, in a July 1976 statement, the Veteran requested the status of his appeal.  In a February 1977 statement, the Veteran's attorney requested information regarding the personal hearing that was previously requested.  The RO sent a letter to the attorney in March 1977, noting that the Veteran was provided one year in which to file his "claim for an appeal" following the notice of disagreement.  The letter also notified the attorney that, because it had been more than one year since the Veteran last requested his 90 day extension on his appeal, his appeal rights had expired and therefore, no action could be taken concerning his appeal at that time.  

Thus, the November 1972 rating decision was final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Thereafter, he did not file a claim for service connection until March 10, 2010.  The Board observes that, at no time between the November 1972 rating decision and the March 10, 2010 claim was there any evidence in the record indicating the Veteran raised or intended to raise a new claim of entitlement to service connection for a psychiatric disability that has not been adjudicated.  

The applicable regulation is clear that the appropriate effective date for the award of service connection in this case is the date of receipt of claim or the date entitlement arose, whichever is later.  Accordingly, despite the evidence demonstrating diagnosis and treatment of a psychiatric disability prior to March 2010, as there was no pending, unadjudicated claim or petition to reopen the claim for service connection for a psychiatric disorder of any sort after the November 1972 final rating decision and prior to the March 10, 2010 claim for service connection for PTSD, the proper effective date for the award of service connection under 38 C.F.R. § 3.400 can be no earlier than March 10, 2010.  


ORDER

Service connection for an eye condition, to include as secondary to service-connected DM2 is denied.  

An effective date earlier than March 10, 2010 for the grant of service connection for PTSD is denied.  


REMAND

The Veteran has not been provided a VA examination since his claim for an increased rating for nephropathy was inferred from the receipt of VA medical records.  He also claims his symptoms are worse than that which is provided for under the current rating assigned.  Therefore, a new VA examination is necessary to adequately determine the current severity of the Veteran's nephropathy and the functional effects of such disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination to determine the severity of his service-connected nephropathy.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The evaluation of nephropathy should consist of all necessary testing, including lab testing with results including BUN and creatinine levels.

The examiner is asked to provide the following: 

(a).  Comment on the degree of severity and the functional effects of this disability on his activities of daily living and capacity for work.  

(b).  Provide a laboratory determination of BUN and creatinine levels and blood pressure readings.  

(c).  State whether there is constant or persistent edema and/or albuminuria, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, or a decrease in kidney function.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Ensure the examiner's opinions are responsive to the determinative issue of the severity of nephropathy at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then, readjudicate the claim in light of this and all other additional evidence.  If the issue is denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


